DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 28 June 2022, with respect to the informality objections and rejections under 35 U.S.C. 102, 103, and 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The objections and rejections of 2 February 2022 have been withdrawn. 
Allowable Subject Matter
Claims 2-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the method for adjusting a dose distribution setting of a technical device for tumor therapy of claim 1, comprising: displaying the first plan on a display device, wherein first and second operating aids each having first and second end portions are provided, the first end position of the first operating aid corresponds to the first plan, wherein the second operating aid has a plurality of intermediate positions each corresponding to an intermediate plan corresponding to an interpolation between a first navigation plan and a second navigation plan, and a selected intermediate position defining a selected third navigation plan, and wherein the selected intermediate position of the second operating aid determines the second end position of the first operating aid; changing or amending the first plan by presetting a new dose value for a local group of voxels and converting the first plan into the first navigation plan taking into account the first plan and the changed dose in the local group of voxels, and converting the first plan into the second navigation plan in accordance with the first conversion and with presetting of mathematical weights in the conversion so the first and second navigation plans are different, the mathematical weights increase with increasing distance from the initial voxel selected in the position of the new dose value set for the local group of voxels, within the context of the entirety of the remainder of claim 2. 
The method for adjusting a dose distribution setting of a technical device for tumor therapy of claim 13 is indicated allowable by similar reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791